Case 19-50102-BLS Docé60 Filed 09/04/20 Page 1of1

PE pte oe
PILED
MONSOON BLOCKCHAIN STORAGE, INC.
2877 Paradise Road 2020 SEP - AM 9:54
Unit 702 over
Las Vegas, Nevada 89109 USB awaeioee
JPTCY COUR
347-742-2824 DISTRICT OF DF: Mee
Email: cmbasile@monsooncoin.com
Via Federal Express September 3, 2020

Hon. Brendan Linehan Shannon
United States Bankruptcy Court
824 North Market Street

6" Floor

Wilmington Delaware, 19801

Re: Woodbridge Wind-down Entity, LLC and WB 714 Oakhurst, LLC v. Monsoon Blockchain
Storage, Inc. : Case No. 17-12560(BLS), Adversary proceeding no. 19-50102 (BLS)

Honorable Sir:

I am the CEO of Monsoon Blockchain Storage, Inc. the defendant in the above captioned
action. By order of this Court dated August 27, 2020 our legal counsel was given leave to
withdraw from the case. Pursuant to a Stipulation dated August 26, 2020 our time to answer or
otherwise respond to the complaint, was extended to September 9, 2020. However, we have not
yet been able to retain new counsel and it is unlikely that we will be able to do so in time to file
our answer by September 9, 2020.

Accordingly, we are requesting that the Court extend our time to answer to October 2,
2020 so that we may retain new counsel and file an answer.

Respectfully submitted,

Ch. [~~
Christopher M. Basile, CEO
Monsoon Blockchain Storage, Inc.

CC: Pachulski Stang Ziehl & Jones, LLP
919 North Market Street 17" floor
P.O. Box 8705
Wilmington Delaware, 19899
KTBS Law LLP
1999 Avenue of the Stars, 39" floor
Los Angeles, California, 90067
Counsels for the Plaintiff

 
